Citation Nr: 0800565	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  07-31 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an inguinal hernia as 
secondary to the service-connected disability of spastic 
colitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDING OF FACT

On December 12, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through the RO, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2007).

In this case, in a December 5, 2007 letter, the veteran 
indicated he wanted his appeal "to be done at Buffalo, not 
Washington, D.C."  On December 12, 2007, the RO subsequently 
contacted the veteran, who reported he did not want his claim 
folder sent to the Board.  The veteran stated that he 
accepted the decision of the Buffalo RO and that he wished to 
withdraw his appeal for issue of service connection for an 
inguinal hernia as secondary to the service-connected 
disability of spastic colitis.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


